DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of 16/771,485, directed to the same invention prosecuted therein.
The preliminary amendment filed 01/14/2022 is acknowledged. Claims 1-20 are cancelled. Claims 21-40 are now pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/771,485, filed on 06/10/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-22,29,36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 2017/0293205) in view of Seo (US 2012/0147291).
As to Claim 21, Iwata et al. discloses A display apparatus comprising: 
a display having a light emitting section including a plurality of light emitting elements (fig.1- backlight 112; para.0064); and 
circuitry configured to: detect a feature amount of a video content (fig.1- feature amount acquisition unit 106; para.0058,0069); 
control driving of the light emitting section of the display displaying the video content (fig.1-backlight control unit 110; para.0062); and 
control an on period and a current value for at least one of the plurality of light emitting elements in the light emitting section based on the feature amount of the video content (fig.1-para.0060, 0062, 0064- the backlight emits light based on the emission control value calculated by the backlight control unit 110 corresponding to the backlight control parameter received from unit 108), 
wherein the on period for the at least one of the plurality of light emitting elements in the light emitting section is controlled by changing a driving frequency for impulse driving based on the feature amount of the video content.
Iwata et al. discloses where the backlight emits light based on the emission control value, where the emission control value may be a pulse width modulation (PWM) value (para.0062). 
Iwata et al. does not expressly disclose wherein the on period for the at least one of the plurality of light emitting elements in the light emitting section is controlled by changing a driving frequency for impulse driving based on the feature amount of the video content.
Seo discloses wherein the on period for the at least one of the plurality of light emitting elements in the light emitting section is controlled by changing a driving frequency for impulse driving based on the feature amount of the video content (fig.4, 6-8; para.0029,0038-0039,0045; PWM frequency adjusting unit 152 synchronizes the frequency of the PWM signal with the frame frequency for driving the display panel 10, and adjusts turn-on timings t_ON and turn-off timings t_OFF of the light source blocks LB1-LB5, so that the turn-on times of the light source blocks LB1 to LB5 can be determined to be proportional to the PWM duty ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iwata et al. by adjusting the turn-on and turn-off timings of the light emitting element, as disclosed by Seo, the motivation being minimize the perceivedness of flicker (Seo-para.0039).

As to Claim 22, Iwata et al. in view of Seo disclose wherein the feature amount includes at least one of video information, luminance information or resolution information of the video content (Iwata-para.0058).

As to Claim 29, Iwata et al. in view of Seo disclose the display includes a liquid crystal display section (Iwata-fig.1- para.0063), and the light emitting section includes a backlight provided for the liquid crystal display section (fig.1-backlight 112- para.0064).

As to Claim 36, Iwata et al. in view of Seo disclose wherein the display apparatus is a television receiver (Iwata-para.0039).

As to Claims 37-38 have limitations similar to those of Claims 21-22 and are met by the references as set forth above.

Claim(s) 23-24, 33-34,39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 2017/0293205) in view of Seo (US 2012/0147291), in view Kishi (US 2012/0075361).
As to Claim 23, Iwata et al. in view of Seo disclose wherein the circuitry is configured to perform the impulse driving when the video content is low in luminance (para.0029, 0037-0038- the turn-on and turn-off timings of the light emitting element are controlled the PWM duty ratio is less than critical value TH, corresponding to a low gray level). 
Iwata et al. in view of Seo do not expressly disclose perform a normal driving when the video content is high in luminance.
Kishi discloses where the pixel at higher gray scale side is driven in the hold mode (read as normal mode) (para.0087). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Iwata et al. in view of Seo, by performing hold mode drive for content with high gray scale value as disclosed by Kishi, the motivation being so that longer life of device can be achieved.

As to Claim 24, Iwata et al. in view of Seo, as modified by Kishi, disclose wherein the circuitry is configured to control, during the impulse driving, the on period to be shorter and the current value to be larger than during the normal driving (Seo-fig.9- the on period is shorter for the 60Hz PWM; Kishi- 0087-0089- the current value for impulse mode (low gray scales) is higher than hold mode)

As to Claim 33, Iwata et al. in view of Seo do not expressly disclose, but Kishi discloses: wherein the display includes a self-luminous display section (fig.1-para.0055), the plurality of light emitting elements in the light emitting section includes self-luminous elements (fig.1-pixel circuit include organic EL diode 7; para.0055), the self-luminous elements are provided for subpixels included in pixels two- dimensionally arranged in the self-luminous display section (fig.1-pixel circuit include organic EL diode 7), and the circuitry is configured to control the on period and the current value for the self- luminous elements (fig.1; para.0029, 0037-0038,0062,0072,0075,0087-0088).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Iwata et al. in view of Seo, by implementing an organic display device as disclosed by Kishi, the motivation so that the pixel may be driven in an impulse mode for easy grey scale control and a hold mode for longer life, thus a longer life of device and lower power consumption can be achieved.

As to Claim 34, Iwata et al. in view of Seo, as modified by Kishi, disclose wherein the circuitry is configured to control driving of the light emitting section on a basis of applied current information related to a current applied to pixels (Kishi-para.0087-0088).

As to Claim 39 have limitations similar to those of Claim 23 and are met by the references as set forth above.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 2017/0293205) in view of Seo (US 2012/0147291), further in view Tatsumi (US 2011/0025726).
As to Claim 26, Iwata et al. in view of Seo, do not expressly disclose but Tatsumi discloses: wherein the circuitry is configured to gradually change the driving frequency (para.0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Iwata et al. in view of Seo, by gradually increasing the the driving frequency, as disclosed by Tatsumi, the motivation being to aid in reducing flicker of an impulse-type image display.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 2017/0293205) in view of Seo (US 2012/0147291), further in view of Okabe (US 2010/0013866).
As to Claim 30, Iwata et al. in view of Seo disclose where the turn-on and turn-off timings of the light source blocks of backlight source are determined according to the PWM duty ration (Seo-0029,0038-0039,0045).
Iwata et al. in view of Seo do not expressly disclose, but Okabe discloses: wherein the liquid crystal display section includes a plurality of partial display regions into which a display screen is divided (fig.4-5, 8- para.0070; liquid crystal display panel 2, regions Pa in correspondence with partial lighting section 4 of light source section 10) the backlight includes a plurality of partial light emitting sections corresponding to the plurality of partial display regions (fig.4-5, 7- 8- light source section 10; para.0057), and the circuitry is configured to perform the impulse driving on the partial light emitting sections (fig.5, 7-8,13-14-para.0065,0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Iwata et al. in view of Seo, with the teachings of Okabe, the motivation being to separately control the emission quantity of each partial light emitting section.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 2017/0293205) in view of Seo (US 2012/0147291), further in view of Min et al. (US 2013/0021386).
As to Claim 32, Iwata et al. in view of Seo, do not expressly disclose wherein the circuitry is configured to determine a degree of an afterimage included in each video of the video content on a basis of a detection result for visibility of the afterimage (fig.4- para.0054- backlight controller determines whether flicker is perceived according to duty-on information), and control a period for turn-on of the backlight to reduce the afterimage according to a corresponding determination result (fig.4- para.0056- backglight controller generates backlight sync signal in accordance with the determination to prevent flicker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Iwata et al. in view of Seo, with the teachings Min et al, such that the turn-on and turn-off timings of the backlight (of Seo) are controlled based on the sync signal (of Min), the motivation being to minimize flicker and enhance quality of moving image.

Allowable Subject Matter
Claims 25, 27,28,31,35, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627